
	

115 HR 2188 RH: Community Counterterrorism Preparedness Act
U.S. House of Representatives
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 122
		115th CONGRESS1st Session
		H. R. 2188
		[Report No. 115–181]
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2017
			Mr. McCaul (for himself, Mr. Hurd, Mr. Sessions, Ms. McSally, Mr. Higgins of Louisiana, Mr. King of New York, Mr. Katko, Ms. Sinema, Mrs. Demings, Mr. Ratcliffe, Mr. Williams, Mr. Conaway, Mr. Brady of Texas, Mr. Fitzpatrick, Mr. Olson, Mr. Zeldin, Mr. Flores, and Mr. Donovan) introduced the following bill; which was referred to the Committee on Homeland Security
		
		June 15, 2017Additional sponsors: Mr. Sam Johnson of Texas, Mr. Burgess, and Mrs. Brooks of Indiana
			June 15, 2017
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on April 27, 2017
		
		
			
		
		A BILL
		To amend the Homeland Security Act of 2002 to establish the major metropolitan area
			 counterterrorism training and exercise grant program, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Community Counterterrorism Preparedness Act. 2.Major metropolitan area counterterrorism training and exercise grant program (a)In generalSubtitle A of title XX of the Homeland Security Act of 2002 (6 U.S.C. 603 et seq.) is amended by adding at the end the following new section:
				
					2009.Major metropolitan area counterterrorism training and exercise grant program
						(a)Establishment
 (1)In generalThe Secretary, acting through the Administrator and the heads of other relevant components of the Department, shall carry out a program for emergency response providers to prevent, prepare for, and respond to emerging terrorist attack scenarios, including complex, coordinated terrorist attacks and active shooters, as determined by the Secretary, against major metropolitan areas.
 (2)InformationIn establishing the program pursuant to paragraph (1), the Secretary shall provide to eligible applicants—
 (A)information, in an unclassified format, on emerging terrorist attack scenarios, including complex, coordinated terrorist attacks and active shooters, which grants under such program are intended to address; and
 (B)information on training and exercises best practices. (b)Eligible applicants (1)In generalJurisdictions that receive, or that previously received, funding under section 2003 may apply for a grant under the program established pursuant to subsection (a).
 (2)Additional jurisdictionsEligible applicants receiving funding under the program established pursuant to subsection (a) may include in activities funded by such program neighboring jurisdictions that would be likely to provide mutual aid in response to emerging terrorist attack scenarios, including complex, coordinated terrorist attacks and active shooters.
 (c)Permitted usesThe recipient of a grant under the program established pursuant to subsection (a) may use such grant to—
 (1)identify capability gaps related to preparing for, preventing, and responding to emerging terrorist attack scenarios, including complex, coordinated terrorist attacks and active shooters;
 (2)develop or update plans, annexes, and processes to address any capability gaps identified pursuant to paragraph (1);
 (3)conduct training to address such identified capability gaps; and (4)conduct exercises, including at locations such as mass gathering venues, places of worship, or educational institutions, as appropriate, to validate capabilities.
 (d)Period of performanceThe Administrator shall make funds provided under this section available for use by a recipient of a grant for a period of not fewer than 36 months.
 (e)Information sharingThe Administrator shall, to the extent practicable, aggregate, analyze, and share with relevant emergency response providers information on best practices and lessons learned from—
 (1)the planning, training, and exercises conducted using grants authorized under the program established pursuant to subsection (a); and
 (2)responses to actual terrorist attacks around the world. (f)Authorization of appropriationsThere are authorized to be appropriated for grants under this section $39,000,000 for each of fiscal years 2018 through 2022..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2008 the following new item:
				
					
						Sec. 2009. Major metropolitan area counterterrorism training and exercise grant program..
			
	
		June 15, 2017
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
